Citation Nr: 0507869	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chondromalacia patella 
of the left knee, status post arthroscopic surgery, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which a noncompensable rating for 
the veteran's service-connected left knee disability was 
continued.  The veteran voiced disagreement in October 2002.  
In June 2003, the RO issued a rating decision by which a 10 
percent disability rating was granted and a statement of the 
case (SOC).  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
veteran perfected his appeal in August 2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service-connected left knee disability is 
manifested by functional limitation resulting in moderate 
atrophy of his left thigh, complaints of pain, and objective 
evidence of swelling and discomfort on weightbearing but he 
has motion of the left knee from zero to 90 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
for chondromalacia patella of the left knee, status post 
arthroscopic surgery, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chondromalacia of the left patella was 
established by a May 1977 rating decision.  The disability 
was initially evaluated as 10 percent disabling based on 
instability but was subsequently rated as noncompensable 
effective in April 1978.  In a June 2003 rating decision, the 
veteran's disability rating was increased to 10 percent based 
problems such as pain and limitation of flexion associated 
with arthroscopic surgery on the left knee.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004).  
The veteran is rated as 10 percent disabled due to his post-
surgical symptoms.  As this is the highest rating available 
based on removal of semilunar cartilage, the Board will 
proceed to evaluate the veteran's claim to determine whether 
a higher rating is available under alternative diagnostic 
codes or if separate ratings are warranted in the instant 
case.

As for whether separate, or additional, rating is warranted, 
the Board concludes they are not.  If a knee disorder is 
evaluated under a diagnostic code not predicated on 
limitation of motion, a separate rating may be justified for 
additional disability, such as arthritis.  See VAOPGCPREC 23-
97.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  The veteran 
does not assert, nor does either VA and private medical 
evidence reference, that he has arthritis of the left knee.  
As there is no evidence of arthritis of the left knee, 
consideration of whether a separate rating based on such a 
diagnosis would violate the rule against pyramiding in the 
instant case is not needed.  See VAOPGCPREC 9-98.  

Furthermore, the Board has considered whether the veteran is 
entitled to a separate disability rating for post-operative 
scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (Scars 
must be considered separately).  In this regard, prior to 
August 2002, a superficial scar that was tender and painful 
upon demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Here, the evidence of record reflects 
that the veteran has never complained of painful post-
operative scars and physical examination, as revealed by the 
medical evidence, revealed his puncture-type scars around the 
knee from the arthroscopic surgeries to be well healed.  As 
the evidence of record is not reflective of a painful scar, a 
disability rating is not appropriate under either the prior 
or revised rating criteria.  Accordingly, the Board finds 
that the preponderance of the evidence of record is against a 
separate compensable rating for his surgical scars.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under alternative diagnostic 
codes available to evaluate knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5258, (2004); but see 
38 C.F.R. § 4.14 (2004).  While a March 2002 letter from a 
private physician refers to persistent instability of the 
knee, evidence subsequent to the veteran's March 2002 knee 
surgery (and resulting 100 percent convalescence rating from 
March 2002 to May 2002) shows that the veteran had negative 
drawer sign.  See May 2002 VA examination report.  While the 
May 2002 VA examination report contains a questionable 
McMurray test, the veteran's knee was stable upon 
examination.  And even though an October 2002 letter from a 
private physician indicates the veteran had ligament 
insufficiency and positive Lachman pivot test, the letter 
does not reference actual instability of the knee for the 
purposes of evaluating the severity of any such symptoms.  
Furthermore, the February 2003 VA examination report shows 
that he had stable ligaments in addition to negative anterior 
drawer sign and negative McMurray test.  The evidence of 
record also does not reflect the veteran has ankylosis of his 
left knee.  Accordingly, application of Diagnostic Code 5256 
or 5257, respectively, is not warranted in the instant case.

Nor is the veteran entitled to a disability rating in excess 
of 10 percent based upon limitation of motion of the left 
knee.  The May 2002 VA examination report shows that the 
veteran had zero to 150 degrees of motion with hyperextension 
of the knee possible.  The February 2003 VA examination 
report shows he had zero to 90 degrees of motion.  Another VA 
examination report shows that in June 2004, the veteran again 
had motion of the left knee from zero to 90 degrees.  

Under applicable criteria, a 10 percent evaluation is 
assigned for limitation of flexion of the knee to 45 degrees.  
A 20 percent rating is assigned with limitation of flexion to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
If extension is limited to 10 degrees, a 10 percent rating is 
warranted under Diagnostic Code 5261, and a 20 percent rating 
under this Code is assigned with limitation of extension to 
15 degrees.  (Normal knee motion is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.)  Here, as indicated 
above, the evidence does not show that the veteran has either 
extension limited to 15 degrees or flexion limited to 30 
degrees.  As such, a higher disability rating is not 
warranted under either criteria, or a combination thereof, 
based on limitation of motion.  See VAOPGCPREC 09-04.

However, in determining the degree of limitation of motion, 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, and/ or incoordination, and 
the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The medical evidence of record clearly shows that the veteran 
wears a brace on his left knee.  The May 2002 VA examination 
report shows that veteran had some degree of tenderness to 
the knee upon examination and the veteran complained of 
swelling of the knee, especially upon running and jumping.  
The February 2003 VA examination report shows that the 
veteran stated that his knee swelled, gave away, locked and 
popped.  Upon examination, there was no objective evidence of 
swelling or deformities of the left knee.  There was slight 
generalized atrophy of the left thigh and crepitation of the 
patella associated with pain.  

The June 2004 VA examination report shows the veteran had 
crepitance and swelling of the left knee and range of motion 
was limited by pain but not limited by fatigue, weakness, or 
lack of endurance upon repetition.  His gait was cautious but 
he could bear full weight for a short period of time on 
either lower extremity, but with discomfort after a full 
minute on the left.  He had moderate atrophy of the left 
thigh.  While the evidence shows objective evidence of 
limitation of function of the left knee, and atrophy of the 
left thigh, the evidence also shows the veteran does not even 
have noncompensable limitation of motion of the left knee.  
Although the additional limitation of function from pain 
might very well qualify the veteran for a compensable rating 
under the criteria for evaluating limitation of motion, the 
evidence of some moderate atrophy of the left thigh without 
additional evidence such as limited coordination or endurance 
does not more closely approximate the criteria contemplated 
under Diagnostic Code 5260 or 5261 for a disability rating in 
excess of 10 percent.

However, the veteran's functional limitation resulting in 
moderate atrophy of his left thigh, complaints of pain, and 
objective evidence of swelling and discomfort on 
weightbearing does closely approximate the criteria for a 20 
percent disability rating based on dislocated semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004) (a maximum 20 percent disability rating is warranted 
for a dislocated semilunar cartilage manifested by frequent 
episodes of locking, pain, and effusion into the joint ).  To 
this extent, the veteran's appeal is granted.

In short, the evidence supports the 20 percent evaluation 
assigned herein, but the preponderance of the evidence is 
against a disability rating in excess of 20 percent.  
Furthermore, the Board recognizes that the veteran's service-
connected left knee condition may limit his efficiency in 
certain tasks.  However, it does not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability.  In fact, the evidence of record reveals 
that the veteran maintains employment as a resource officer 
counseling children in a school.  While the veteran has 
indicated that his knee is painful and he has difficulty 
running on the job, his disability picture is not reflective 
of factors that take it outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  After the veteran 
filed his increased rating claim in April 2002, a letter was 
sent to him the following month in which he was notified that 
evidence needed to establish a higher level of compensation 
was needed and warned that evidence of a change in the 
condition does not guarantee an increased evaluation.  The 
May 2002 letter also informed him that VA would help obtain 
evidence to support his claim, including from non-federal 
sources if he sufficiently identified the evidence.  He was 
reminded that is was still his responsibility to support his 
claim with appropriate evidence.  A letter sent to the 
veteran in November 2003 also referenced his left knee claim 
and informed him of VA's duty to assist with his claim.  In 
addition to delineating his responsibilities in connection 
with his claim and VA's duties, the letter informed him that 
evidence was still needed to support his claim and informed 
of where to send the evidence.  Thus, the veteran may be 
considered advised to submit any pertinent evidence in his 
possession.

Given the foregoing letters, together with the information 
provided in the rating decision and the SOC that explained 
the rationale for the RO's conclusions, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Accordingly, the Board considers the VA's notice 
requirements have been met in this case and the veteran not 
to have been prejudiced.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
connection with this claim in May 2002 and again in February 
2003.  See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
reports have been obtained.  The veteran failed to report for 
a VA joints examination in October 2003 but he was afforded 
another examination in June 2004.  The veteran, through his 
representative argues that this matter should be remanded for 
another examination as the June 2004 examination report 
references the veteran's claim for service connection for his 
right knee.  The Board disagrees.  The June 2004 VA 
examination report clearly shows that the veteran's left knee 
was examined and, as such, the resulting medical evidence has 
been used to evaluate the veteran's current claim.  A remand 
solely to obtain an examination report that only references 
the left knee would serve no useful purpose in the instant 
case.  Useful, current evidence is available and there is no 
inference that the evidence is not representative of the 
veteran's current disability picture.

Letters from private medical providers and private hospital 
evidence has also been associated with the veteran's claims 
folder.  The veteran has not identified or authorized the 
request of any additional evidence.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 



ORDER

A 20 percent disability rating, but no more, for the 
veteran's service-connected chondromalacia patella of the 
left knee, status post arthroscopic surgery, is granted, 
subject to the laws and regulations controlling the 
disbursement of VA benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


